DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 2, 11, 12, and 14 are acknowledged by the Examiner. 
	Applicant’s amendments to the Drawings and Specification are acknowledged and accepted by the Examiner.
	Applicant’s amendment to the Drawings have overcome the drawing objections, thus the objection is withdrawn.
	Applicant’s amendment to the specification has overcome the specification objection, thus the objection is withdrawn.
	Applicant’s amendment to claim 14 has overcome the previous rejection under 35 U.S.C. 112(b). Thus the previous rejection under 35 U.S.C. 112(b) has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, specifically the arguments in view of Heidrun (DE-202015008090-U1) and Harley (US 7025424 B2) have been considered but are moot because the new grounds of rejection does not rely on either of these references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with regards to Hisateru (JP 2015132034 A) filed 02/24/2021 have been fully considered but they are not persuasive. In regards to Applicant’s argument that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisateru (JP 2015132034 A) in view of Ferry (357,915).
In regards to claim 1, Hisateru discloses a neck support apparatus (1; see [0015]; see figure 1) for supporting the neck of a wearer (see figures 3 and 4), said apparatus (1) comprising: 
a frame (10; see [0001]; see figure 1), said frame (10) comprising; 
a pair of risers (left and right 13; see [0019]; see figure 1) separated by a distance (14; see [0019]; see figure 1), each riser (left and right 13) having a lower end (lower end of left and right 13 adjacent 12; see figures 1 and 2) and an upper end (upper ends of left and right 13 attached to 11; see figure 1 and 2); 
a harness (20; see [0025]; see figure 1) for wearing said apparatus (1), said harness being attached to said frame (10; see figure 1 that 20 is attached to 10); and, 
the frame (10) being worn on a wearer's back (see figures 3 and 4).
Hisateru does not disclose a panel of flexible material spanning between said risers and forming a hammock, and the hammock being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up.
However, Ferry discloses an analogous neck support apparatus (support as seen in figure 1 and 2; see [Col 1 ln 1-9]) for supporting the neck of a wearer (see figure 2 that the support, supports a user’s head and neck), and an analogous frame (A; see [Col 1 ln 29-50]; see figure 1) comprising analogous pair of risers (see annotated figure 1 below); wherein the support apparatus (support) comprises a panel of flexible material (B; see [Col 1 ln 29-50]; see figure 1) spanning between said risers (see figure 1) and forming a hammock (see figure 1 that B spans between the risers similar to Applicant’s own invention (see figures 1 and 14) and is therefore construed to form a hammock) for the purpose of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]).

    PNG
    media_image1.png
    293
    464
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the frame as disclosed by Hisateru and to have added the panel of flexible material spanning between the risers of the frame as taught by Ferry in order to have provided an improved frame that would add the benefit of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]) thus increasing the support and comfort provided by the Head support apparatus. 
Hisateru as now modified by Ferry does not explicitly disclose the hammock being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up.
However, a person of ordinary skill would recognize that the frame supporting a wearer’s head and neck when the wearer’s torso is upright and the wearer’s head is laid back to look up as specifically disclosed by Hisateru (see Hisateru figures 3 and 4), and the addition of the panel of  flexible material spanning over the frame as taught by Hisateru as now modified by Ferry (see discussion above for teaching) would similarly support the wearer’s head and neck when the wearer's torso is upright and the wearer's head is laid back to look up. Thus the claimed limitations are met by the disclosure of Hisateru as now modified by Ferry as discussed. 
In regards to claim 2, Hisateru discloses a neck support apparatus (1; see [0015]; see figure 1) for supporting the neck of a wearer (see figures 3 and 4), the apparatus (1) comprising: 
a frame (10; see [0001]; see figure 1), said frame (10) comprising; 
a pair of risers (left and right 13; see [0019]; see figure 1), each having an upper end (upper ends of left and right 13 attached to 11; see figure 1 and 2) and a lower end (lower end of left and right 13 opposite the upper end; see figures 1 and 2) said upper ends of said risers (10) separated by a distance (upper ends of 13 separated by 14; see [0019]; see figure 1) said lower ends of said risers (lower end of 13) being joined directly to each other (see figure 1 that the lower ends of 13 are directly joined to each other via portion 12; see figures 1 and 2); 
a harness (20; see [0025]; see figure 1) for wearing said apparatus (1), said harness being attached to said frame (10; see figure 1 that 20 is attached to 10); and, 
the frame (10) being worn on a wearer's back (see figures 3 and 4) configured to support a wearer’s head and neck when the wearer’s torso is upright and the wearer’s head is laid back to look up (see figures 3 and 4).
Hisateru does not disclose a panel of flexible material spanning between said risers, and the panel being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up.
However, Ferry discloses an analogous neck support apparatus (support as seen in figure 1 and 2; see [Col 1 ln 1-9]) for supporting the neck of a wearer (see figure 2 that the support, supports a user’s head and neck), and an analogous frame (A; see [Col 1 ln 29-50]; see figure 1) comprising analogous pair of risers (see annotated figure 1 below); wherein the support apparatus (support) comprises a panel of flexible material (B; see [Col 1 ln 29-50]; see figure 1) spanning between said risers (see figure 1) for the purpose of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]).

    PNG
    media_image1.png
    293
    464
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the frame as disclosed by Hisateru and to have added the panel of flexible material spanning between the risers of the frame as taught by Ferry in order to have provided an improved frame that would add the benefit of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]) thus increasing the support and comfort provided by the Head support apparatus. 
Hisateru as now modified by Ferry does not explicitly disclose the panel being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up.
However, a person of ordinary skill would recognize that the frame supporting a wearer’s head and neck when the wearer’s torso is upright and the wearer’s head is laid back to look up as specifically disclosed by Hisateru (see Hisateru figures 3 and 4), and the addition of the panel of  flexible material spanning over the frame as taught by Hisateru as now modified by Ferry (see discussion above for teaching) would similarly support the wearer’s head and neck when the 
In regards to claim 3, Hisateru as now modified by Ferry discloses the invention as discussed above. 
Hisateru further discloses wherein said frame (10) further comprises a lower transverse portion (12; see [0016]; see figure 1) running between said lower ends (lower end of left and right 13 adjacent 12; see figures 1 and 2) of said risers (left and right 13). 
In regards to claim 4, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses wherein: said neck support apparatus (1) comprises a sleeve of flexible material enveloping (see figures 1 and 2 of Ferry that B is a sleeve (as evidenced by the disclosure of Ferry [Col 1 ln 40-45] teaching B covers a’) which envelops a’) said frame (10 of Hisateru) and comprising said panel of flexible material (B as taught by Ferry). 
In regards to claim 5, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said frame (10) further comprises an upper transverse portion (11; see [0016]; see figures 1 and 2) running between said upper ends (upper ends of left and right 13 attached to 11; see figure 1 and 2) of said risers (left and right 13). 
In regards to claim 6, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses said panel of flexible material (B as taught by Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said panel of flexible material (B) being attached around its perimeter (outer portion of B around a’) to said frame (10 of Hisateru; see figure 1 of Ferry that B comprises said perimeter attached to the frame, as such Hisateru as now modified by Ferry would be assembled similarly wherein a perimeter of B as taught by Ferry would be attached to said frame (10) of Hisateru).
In regards to claim 7, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises at least one end (21; see [0020]; see figure 1); said at least one end (21) of said harness (20) having a connector (22; see [0022]; see figure 1). 
In regards to claim 8, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said connector (22) is a clamp (22 sandwiches a belt worn by the user fixing the device to the belt (see [0022]); this sandwiching action is construed to be clamping due to 22 holding the belt main body 21 to the user’s belt; this action is further evidenced to be “clamping” based on the definition of clamping: “a device, usually of some rigid material, for strengthening or supporting objects or fastening them together.” (see https://www.dictionary.com/browse/clamp). 
In regards to claim 9, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises a strap (see figure 1 that 20 is formed of and therefore comprises a strap) having two ends (ends of 20 comprising left and right 21; see [0020]; see figure 1), each end (left and right 21) of said strap (strap of 20) having a connector (22; see [0022]; see figure 1), said strap (strap of 20) being attached to said frame intermediate of said two ends (left and right 21) of said strap (strap of 20).
In regards to claim 10, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises two straps (21; see [0020]; see figure 1);each strap (21) having a fixed end (end fixed to 20 via 25; see figure 1) and a free end (see figure 1 that the ends of 21 are initially not connected to anything and are therefore construed to be “free”), said fixed end (end fixed to 20 via 25) of each strap (21) being attached to said frame (10; 21 is indirectly fixed to 10 via 20) and said free end (21) of each strap having a connector (22; see [0022]; see figure 1). 
In regards to claim 11, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses wherein; said panel of flexible material (B of Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said perimeter (outer portion of B around a’) having a first edge (see Ferry annotated figure 1 below) and a second edge (see Ferry annotated figure 1 below) opposite said first edge, said panel of flexible material (B of Ferry) being attached to one of said risers (see annotated figure 1 of Ferry above) along said first edge (see annotated figure 1 below that the indicated first edge is attached to one of the said risers) and said panel of flexible material (B) being attached to the other of said risers (see annotated figure 1 of Ferry above) along said second edge (see annotated figure 1 below that the indicated second edge is attached to the other one of the said risers), the balance (unattached portion of B) of said perimeter of said panel (B) being unattached to said frame (A; see figure 1 of Ferry that the unattached portion of B is not attached to A).

    PNG
    media_image2.png
    350
    464
    media_image2.png
    Greyscale

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisateru (JP 2015132034 A) in view of Bugarin (US 6,409,694 B1) and Ferry (357,915).
In regards to claim 12, Hisateru discloses a neck support apparatus (1; see [0015]; see figure 1) for supporting the neck of a wearer (see figures 3 and 4), said apparatus (1) comprising: 
a frame (10; see [0001]; see figure 1), said frame (10) comprising; 
a harness (20; see [0025]; see figure 1) for wearing said apparatus (1), said harness being attached to said frame (10; see figure 1 that 20 is attached to 10); and, 
the frame (10) being worn on a wearer's back (see figures 3 and 4) and being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up (see figures 3 and 4).
a hoop comprised of several curves, said curves comprising a central curve opened toward the wearer's neck and blending at each of its ends into two end curves rising upward from said central curve, said end curves each opened away from the wearer's neck, and, a panel of flexible material spanning between said end curves and forming a hammock; the hammock being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up
	However, Bugarin teaches an analogous neck support apparatus (device as seen in figure 1) further comprising a frame (10; see [Col 3 ln 3-6; see figure 1); wherein the frame (10) is a hoop (see figure 1 that 10 forms a hoop) comprised of several curves (12,14,16; see [Col 3 ln 3-6]; see figure 1), said curves (12,14,16) comprising a central curve (16) opened toward the wearer's neck (see annotated figure 1) and blending at each of its ends into two end curves (14) rising upward from said central curve (16; see figure 1), said end curves (14) each opened away from the wearer's neck (see annotated figure 1 below) for the purpose of providing improved breathability and aesthetics for the neck support apparatus (see [Col 2 ln 45-50]).

    PNG
    media_image3.png
    627
    745
    media_image3.png
    Greyscale


Hisateru as now modified by Bugarin still does not disclose a panel of flexible material spanning between said end curves and forming a hammock; the hammock being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up
However, Ferry discloses an analogous neck support apparatus (support as seen in figure 1 and 2; see [Col 1 ln 1-9]) for supporting the neck of a wearer (see figure 2 that the support, supports a user’s head and neck), and an analogous hoop (A; see [Col 1 ln 29-50]; see figure 1 that A forms a hoop-like structure and is therefore construed to be a hoop) comprising analogous pair of end curves (see annotated figure 1 below); wherein the support apparatus (support) comprises a panel of flexible material (B; see [Col 1 ln 29-50]; see figure 1) spanning between said end curves (see figure 1) and forming a hammock (see figure 1 that B spans between the risers similar to Applicant’s own invention (see figures 1 and 14) and is therefore construed to form a hammock) for the purpose of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]).

    PNG
    media_image4.png
    299
    466
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the frame as disclosed by Hisateru as now modified by Bugarin and to have added the panel of flexible material spanning between the risers of the frame as taught by Ferry in order to have provided an improved frame that would add the benefit of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]) thus increasing the support and comfort provided by the Head support apparatus. 
Hisateru as now modified by Bugarin and Ferry does not explicitly disclose the hammock being configured to support a wearer's head and neck when the wearer's torso is upright and the wearer's head is laid back to look up.
However, a person of ordinary skill would recognize that the frame supporting a wearer’s head and neck when the wearer’s torso is upright and the wearer’s head is laid back to look up as specifically disclosed by Hisateru (see Hisateru figures 3 and 4), and the addition of the panel of  flexible material spanning over the frame as taught by Hisateru as now modified by Bugarin and Ferry (see discussion above for teaching) would similarly support the wearer’s head and neck 
In regards to claim 13, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
Hisateru as now modified by Bugarin and Ferry further discloses wherein: said hoop (10 of Bugarin) further comprises a transverse curve (12 of Bugarin) closing said hoop (10 of Bugarin) between said end curves (14 of Bugarin), each said end curve (14 of Bugarin) blending into said transverse curve (12 of Bugarin; see Bugarin figure 1), said transverse curve (12 of Bugarin) being opened toward the wearer's neck and above said central curve (16 of Bugarin; see figure 1 of Bugarin that 12 is above 16, and opens similarly towards a user’s neck as that of 16).
In regards to claim 14, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
Hisateru as now modified by Bugarin and Ferry further discloses said panel of flexible material (B as taught by Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said panel of flexible material (B) being attached around its perimeter (outer portion of B around a’) to said hoop (10 of Hisateru as now modified by Bugarin; see figure 1 of Ferry that B comprises said perimeter attached to the frame, as such Hisateru as now modified by Bugarin and Ferry would be assembled similarly wherein a perimeter of B as taught by Ferry would be attached to said frame (10) of Hisateru).
In regards to claim 15, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
wherein: said harness (20) has at least one end (21; see [0020]; see figure 1); said at least one end (21) of said harness (20) having a connector (22; see [0022]; see figure 1). 
In regards to claim 16, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said connector (22) is a clamp (22 sandwiches a belt worn by the user fixing the device to the belt (see [0022]); this sandwiching action is construed to be clamping due to 22 holding the belt main body 21 to the user’s belt; this action is further evidenced to be “clamping” based on the definition of clamping: “a device, usually of some rigid material, for strengthening or supporting objects or fastening them together.” (see https://www.dictionary.com/browse/clamp). 
In regards to claim 17, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises a strap (see figure 1 that 20 is formed of and therefore comprises a strap) having two ends (ends of 20 comprising left and right 21; see [0020]; see figure 1), each end (left and right 21) of said strap (strap of 20) having a connector (22; see [0022]; see figure 1), intermediate of said two ends (left and right 21) of said strap (strap of 20), said strap (strap of 20) is attached to said hoop (10 of Hisateru as now modified by Bugarin; see figure 1 and 2 that 20 is attached to 10). 
In regards to claim 18, Hisateru as now modified by Bugarin and Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises two straps (21; see [0020]; see figure 1); each strap (21) having a fixed end (end fixed to 20 via 25; see figure 1) and a free end (see figure 1 that the ends of 21 are initially not connected to anything and are therefore construed to be “free”), said fixed end (end fixed to 20 via 25) of each strap (21) being attached to said hoop (10 of Hisateru as now modified by Bugarin; 21 is indirectly fixed to 10 via 20) and said free end (21) of each strap having a connector (22; see [0022]; see figure 1). 
In regards to claim 11, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses wherein; said panel of flexible material (B of Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said perimeter (outer portion of B around a’) having a first edge (see Ferry annotated figure 1 below) and a second edge (see Ferry annotated figure 1 below) opposite said first edge, said first edge being attached to one of said end curves (see annotated figure 1 of Ferry below) and said second edge being attached to the other of said end curves (see annotated figure 1 of Ferry below).

    PNG
    media_image5.png
    315
    468
    media_image5.png
    Greyscale

In regards to claim 4, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Bugarin and Ferry further discloses wherein: a sleeve of flexible material envelopes (see figures 1 and 2 of Ferry that B is a sleeve (as evidenced by the disclosure of Ferry [Col 1 ln 40-45] teaching B covers a’) which envelops a’) said hoop (10 of Hisateru as now modified by Bugarin) said sleeve of flexible material (as explained above, B of Ferry is construed to be a sleeve) comprising said panel of flexible material (B as taught by Ferry).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Deetsch (US 2008/0271249 A1) discloses an analogous head support apparatus (2; see [0025]; see figure 1) comprising an analogous harness (4 and 8 form a harness for attaching to a user; see [0026]; see figure 1) for the analogous purpose of supporting a user’s head while they look up (see figure 2).
Zapletal (US 6,135,973) discloses an analogous head support apparatus (10; see [Col 3 ln 52-63]; see figure 1) comprising an analogous harness (20 forms a harness for attaching to a user; see [Col 3 ln 52-63]; see figure 1 and 2a) wherein the neck support is curved very similar to applicant’s own figures (see figure 6 and 2a-c).
Starnes et al. (US 5,551,081) discloses an analogous head support apparatus (2; see [Col 2 ln 23-31]; see figure 1) comprising an analogous harness (3 forms a harness for attaching to a user; see [Col 2 ln 23-31]; see figure 2) wherein the neck support (2) is curved very similar to applicant’s own figures (see figure 2).
Marchetto (US 2008/0251084 A1) discloses an analogous head support apparatus (10; see [0027]; see figure 1) comprising an analogous harness (20 forms a harness for attaching to a user; see [0029]; see figure 2a-c) wherein the neck support (12) is curved very similar to applicant’s own figures (see figure 2a-c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786    

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786